Title: Lambert Wickes to the American Commissioners, 21 February 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
L’Orient Feby. 21st. 1777
When I wrote you last I mentioned, being Summond to Appear before the Intendant, in regard to the Destination of the Prisoners now on board my Ship. The Intendant, then Informed me that he should come on board in Company with the Captains of the different prizes and Examine all the English, Irish and Scotch Men that was on board my Ship and all those Chose to depart was to be releas’d and would be dilivered to Captain Newman and the remainder to remain on board. My Answer was that I could not Suffer any person to come on board My ship to discharge any person from her, but if he ordered me I would imeadiately Discharge all those prisoners taken in the last Cruize and take his Certificate for the Same. We have now Agreed to Wait ’till Sunday for your Answer and then Deliver the prisoners to Capt. Newman. I have also a Notification from the Admiralty Office to depart the port in 24 Hours with all my prizes. This by no Means Corresponds with your instructions to me. As we are not Allowed more than 24 hours to refit and Supply our Vessels with Necessaries, we shall send all our prizes out of the Port the first fair Wind, but shall continue here with the Reprisal, untill I receive your further Instructions which I hope will be more favourable. I have entered the Different Vessels as my Property, and not as Prizes. Inclosed you have a Coppy of my declaration. Mr. Morris is here now, but has not yet Settled the Plan for Disposing of the Prizes. I am in hopes of being able to give you a full Account of the Disposal of the Whole next Week. From Gentlemen Your most obliged Humble Servant
Lambt. Wickes

PS. Mr. Perret, Still Continued Very Active, in doing me all the prejudice he Can.
To the Honble. Dr. Benja. Franklin Silas Dean Arthur Lee Esqrs.

 
Addressed: To / The Honble. Dr. Benja. Franklin Esqr / at / Parris
Notation: From Capt. Weeks L’Orient 21st. Feby. 1777
